[a102securityinstrument20001.jpg]
EXHIBIT 10.2 Prepared by, and after recording return to: Lauren M. Keefe, Esq.
Krooth & Altman LLP 1850 M Street, NW, Suite 400 Washington, DC 20036 freddie
Mac Loan Number: 499673646 MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT ALABAMA (Revised 3-1-2014)



--------------------------------------------------------------------------------



 
[a102securityinstrument20002.jpg]
MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT ALABAMA
(Revised 3-1-2014) THIS MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY
AGREEMENT (“Instrument”) is made as of the 26th day of September, 2019, between
SIR TAPESTRY PARK, LLC, a limited liability company organized and existing under
the laws of Delaware, whose address is c/o Steadfast Companies, 18100 Von Karman
Avenue, Suite 500, Irvine, California 92612, Attention: Ana Marie del Rio,
General Counsel, as mortgagor (“Borrower”), and BERKELEY POINT CAPITAL LLC,
d/b/a NEWMARK KNIGHT FRANK, a limited liability company organized and existing
under the laws of Delaware, whose address is 7700 Wisconsin Avenue, Suite 1100,
Bethesda, Maryland 20814, as mortgagee (“Lender”). Borrower’s organizational
identification number, if applicable, is 5378320. RECITAL Borrower is indebted
to Lender in the principal amount of $48,750,000.00, as evidenced by Borrower’s
Multifamily Note payable to Lender dated as of the date of this Instrument, and
maturing on October 1, 2029 (“Maturity Date”). AGREEMENT TO SECURE TO LENDER the
repayment of the Indebtedness, and all renewals, extensions and modifications of
the Indebtedness, and the performance of the covenants and agreements of
Borrower contained in the Loan Agreement or any other Loan Document, Borrower
mortgages, warrants, grants, bargains, sells, conveys and assigns to Lender and
Lender’s successors and assigns, with power of sale, the Mortgaged Property,
including the Land located in Jefferson County, State of Alabama, and described
in Exhibit A attached to this Instrument. To have and to hold the Mortgaged
Property unto Lender and Lender’s successors and assigns, forever. Borrower
represents and warrants that Borrower is lawfully seized of the Mortgaged
Property and has the right, power and authority to grant, convey and assign the
Mortgaged Property, and that the Mortgaged Property is unencumbered except as
shown on the schedule of exceptions to coverage in the title policy issued to
and accepted by Lender contemporaneously with the execution and recordation of
this Instrument and insuring Lender’s interest in the Mortgaged Property
(“Schedule of Title Exceptions”). Borrower covenants that Borrower will warrant
and defend generally the title to the Mortgaged Property against all claims and
demands, subject to any easements and restrictions listed in the Schedule of
Title Exceptions. UNIFORM COVENANTS Alabama Page 1 Multifamily Mortgage,
Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[a102securityinstrument20003.jpg]
(Revised 5-5-2017) Covenants. In consideration of the mutual promises set forth
in this Instrument, Borrower and Lender covenant and agree as follows: 1.
Definitions. The following terms, when used in this Instrument (including when
used in the above recitals), will have the following meanings and any
capitalized term not specifically defined in this Instrument will have the
meaning ascribed to that term in the Loan Agreement: "Attorneys' Fees and Costs"
means (a) fees and out-of-pocket costs of Lender's and Loan Servicer' s
attorneys, as applicable, including costs of Lender's and Loan Servicer' s
in-house counsel, support staff costs, costs of preparing for litigation,
computerized research, telephone and facsimile transmission expenses, mileage,
deposition costs, postage, duplicating, process service, videotaping and similar
costs and expenses; (b) costs and fees of expert witnesses, including
appraisers; (c) investigatory fees; and (d) the costs for any opinion required
by Lender pursuant to the terms of the Loan Documents. "Borrower" means all
Persons identified as "Borrower" in the first paragraph of this Instrument,
together with their successors and assigns. "Business Day" means any day other
than a Saturday, a Sunday or any other day on which Lender or the national
banking associations are not open for business. "Event of Default" means the
occurrence of any event described in Section 8. "Fixtures" means all property
owned by Borrower which is attached to the Land or the Improvements so as to
constitute a fixture under applicable law, including: machinery, equipment,
engines, boilers, incinerators and installed building materials; systems and
equipment for the purpose of supplying or distributing heating, cooling,
electricity, gas, water, air or light; antennas, cable, wiring and conduits used
in connection with radio, television, security, fire prevention or fire
detection or otherwise used to carry electronic signals; telephone systems and
equipment; elevators and related machinery and equipment; fire detection,
prevention and extinguishing systems and apparatus; security and access control
systems and apparatus; plumbing systems; water heaters, ranges, stoves,
microwave ovens, refrigerators, dishwashers, garbage disposers, washers, dryers
and other appliances; light fixtures, awnings, storm windows and storm doors;
pictures, screens, blinds, shades, curtains and curtain rods; mirrors; cabinets,
paneling, rugs and floor and wall coverings; fences, trees and plants; swimming
pools; and exercise equipment. "Governmental Authority" means any board,
commission, department, agency or body of any municipal, county, state or
federal governmental unit, or any subdivision of any of Alabama Multifamily
Mortgage, Assignment of Rents and Security Agreement Page2



--------------------------------------------------------------------------------



 
[a102securityinstrument20004.jpg]
them, that has or acquires jurisdiction over the Mortgaged Property, or the use,
operation or improvement of the Mortgaged Property, or over Borrower. "Ground
Lease" means the lease described in the Loan Agreement pursuant to which
Borrower leases the Land, as such lease may from time to time be amended,
modified, supplemented, renewed and extended. "Improvements" means the
buildings, structures, improvements now constructed or at any time in the future
constructed or placed upon the Land, including any future alterations,
replacements and additions. "Indebtedness" means the principal of, interest at
the fixed or variable rate set forth in the Note on, and all other amounts due
at any time under, the Note, this Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances as
provided in Section 7 to protect the security of this Instrument. "Land" means
the land described in Exhibit A. "Leasehold Estate" means Borrower's interest in
the Land and any other real property leased by Borrower pursuant to the Ground
Lease, if applicable, including all of the following: (a) All rights of Borrower
to renew or extend the term of the Ground Lease. (b) All amounts deposited by
Borrower with Ground Lessor under the Ground Lease. (c) Borrower's right or
privilege to terminate, cancel, surrender, modify or amend the Ground Lease. (d)
All other options, privileges and rights granted and demised to Borrower under
the Ground Lease and all appurtenances with respect to the Ground Lease.
"Leases" means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals. "Lender" means the entity identified as "Lender" in the
first paragraph of this Instrument, or any subsequent holder of the Note. "Loan
Agreement" means the Multifamily Loan and Security Agreement executed by
Borrower in favor of Lender and dated as of the date of this Instrument, as such
agreement may be amended from time to time. Alabama Multifamily Mortgage,
Assignment of Rents and Security Agreement Page 3



--------------------------------------------------------------------------------



 
[a102securityinstrument20005.jpg]
"Loan Documents" means the Note, this Instrument, the Loan Agreement, all
guaranties, all indemnity agreements, all collateral agreements, UCC filings,
O&M Programs, the MMP and any other documents now or in the future executed by
Borrower, any guarantor or any other Person in connection with the loan
evidenced by the Note, as such documents may be amended from time to time. "Loan
Servicer" means the entity that from time to time is designated by Lender or its
designee to collect payments and deposits and receive Notices under the Note,
this Instrument and any other Loan Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender. Unless Borrower receives Notice
to the contrary, the Loan Servicer is the entity identified as "Lender" in the
first paragraph of this Instrument. "Mortgaged Property" means all of Borrower's
present and future right, title and interest in and to all of the following: (a)
The Land, or, if Borrower's interest in the Land is pursuant to a Ground Lease,
the Ground Lease and the Leasehold Estate. (b) The Improvements. (c) The
Fixtures. (d) The Personalty. (e) All current and future rights, including air
rights, development rights, zoning rights and other similar rights or interests,
easements, tenements, rights of way, strips and gores of land, streets, alleys,
roads, sewer rights, waters, watercourses and appurtenances related to or
benefiting the Land or the Improvements, or both, and all rights-of-way,
streets, alleys and roads which may have been or may in the future be vacated.
(f) All proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender's
requirement. (g) All awards, payments and other compensation made or to be made
by any municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property under the
power of eminent domain or otherwise and including any conveyance in lieu
thereof. Alabama Multifamily Mortgage, Assignment of Rents and Security
Agreement Page4



--------------------------------------------------------------------------------



 
[a102securityinstrument20006.jpg]
(h) All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements; the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations. (i) All proceeds from the conversion, voluntary or
involuntary, of any of the items described in subsections (a) through (h)
inclusive into cash or liquidated claims, and the right to collect such
proceeds. (i) All Rents and Leases. (k) All earnings, royalties, accounts
receivable, issues and profits from the Land, the Improvements or any other part
of the Mortgaged Property, and all undisbursed proceeds of the loan secured by
this Instrument. (1) All Imposition Reserve Deposits. (m) All refunds or rebates
of Impositions by Governmental Authority or insurance company (other than
refunds applicable to periods before the real property tax year in which this
Instrument is dated). (n) All tenant security deposits which have not been
forfeited by any tenant under any Lease and any bond or other security in lieu
of such deposits. (o) All names under or by which any of the above Mortgaged
Property may be operated or known, and all trademarks, trade names, and goodwill
relating to any of the Mortgaged Property. (p) If required by the terms of
Section 4.05 of the Loan Agreement, all rights under the Letter of Credit and
the Proceeds, as such Proceeds may increase or decrease from time to time. (q)
If the Note provides for interest to accrue at a floating or variable rate and
there is a Cap Agreement, the Cap Collateral. "Note" means the Multifamily Note
or Notes (including any Amended and Restated Note(s), Consolidated, Amended and
Restated Note(s), or Extended and Restated Note( s)) executed by Borrower in
favor of Lender and dated as of the date of this Instrument, including all
schedules, riders, allonges and addenda, as such Multifamily Note(s) may be
amended, modified and/or restated from time to time. "Notice" or "Notices" means
all notices, demands and other communication required under the Loan Documents,
provided in accordance with the requirements of Section 11.03 of the Loan
Agreement. Alabama Multifamily Mortgage, Assignment of Rents and Security
Agreement Page5



--------------------------------------------------------------------------------



 
[a102securityinstrument20007.jpg]
"Person" means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity. "Personalty"
means all of the following: (a) Accounts (including deposit accounts) of
Borrower related to the Mortgaged Property. (b) Equipment and inventory owned by
Borrower, which are used now or in the future in connection with the ownership,
management or operation of the Land or Improvements or are located on the Land
or Improvements, including furniture, furnishings, machinery, building
materials, goods, supplies, tools, books, records (whether in written or
electronic form) and computer equipment (hardware and software). (c) Other
tangible personal property owned by Borrower which is used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures). (d) Any operating agreements
relating to the Land or the Improvements. (e) Any surveys, plans and
specifications and contracts for architectural, engineering and construction
services relating to the Land or the Improvements. (f) All other intangible
property, general intangibles and rights relating to the operation of, or used
in connection with, the Land or the Improvements, including all governmental
permits relating to any activities on the Land and including subsidy or similar
payments received from any sources, including a Governmental Authority. (g) Any
rights of Borrower in or under letters of credit. "Property Jurisdiction" means
the jurisdiction in which the Land is located. "Rents" means all rents (whether
from residential or non-residential space), revenues and other income of the
Land or the Improvements, parking fees, laundry and vending machine income and
fees and charges for food, health care and other services provided at the
Mortgaged Property, whether now due, past due or to become due, and deposits
forfeited by tenants, and, if Borrower is a cooperative housing corporation or
association, maintenance fees, charges or assessments payable by shareholders or
residents under Alabama Multifamily Mortgage, Assignment of Rents and Security
Agreement Page6



--------------------------------------------------------------------------------



 
[a102securityinstrument20008.jpg]
proprietary leases or occupancy agreements, whether now due, past due, or to
become due. "Taxes" means all taxes, assessments, vault rentals and other
charges, if any, whether general, special or otherwise, including all
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, will become a Lien on the Land or the
Improvements. 2. Uniform Commercial Code Security Agreement. (a) This Instrument
is also a security agreement under the Uniform Commercial Code for any of the
Mortgaged Property which, under applicable law, may be subjected to a security
interest under the Uniform Commercial Code, for the purpose of securing
Borrower's obligations under this Instrument and to further secure Borrower's
obligations under the Note, this Instrument and other Loan Documents, whether
such Mortgaged Property is owned now or acquired in the future, and all products
and cash and non-cash proceeds thereof (collectively, "UCC Collateral"), and by
this Instrument, Borrower grants to Lender a security interest in the UCC
Collateral. To the extent necessary under applicable law, Borrower hereby
authorizes Lender to prepare and file financing statements, continuation
statements and financing statement amendments in such form as Lender may require
to perfect or continue the perfection of this security interest. (b) Unless
Borrower gives Notice to Lender within 30 days after the occurrence of any of
the following, and executes and delivers to Lender modifications or supplements
of this Instrument (and any financing statement which may be filed in connection
with this Instrument) as Lender may require, Borrower will not (i) change its
name, identity, structure or jurisdiction of organization; (ii) change the
location of its place of business (or chief executive office if more than one
place of business); or (iii) add to or change any location at which any of the
Mortgaged Property is stored, held or located. (c) If an Event of Default has
occurred and is continuing, Lender will have the remedies of a secured party
under the Uniform Commercial Code, in addition to all remedies provided by this
Instrument or existing under applicable law. In exercising any remedies, Lender
may exercise its remedies against the UCC Collateral separately or together, and
in any order, without in any way affecting the availability of Lender's other
remedies. (d) This Instrument also constitutes a financing statement with
respect to any part of the Mortgaged Property that is or may become a Fixture,
if permitted by applicable law. Alabama Multifamily Mortgage, Assignment of
Rents and Security Agreement Page7



--------------------------------------------------------------------------------



 
[a102securityinstrument20009.jpg]
3. Assignment of Rents; Appointment of Receiver; Lender in Possession. (a) As
part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents. (i) It is the
intention of Borrower to establish a present, absolute and irrevocable transfer
and assignment to Lender of all Rents and to authorize and empower Lender to
collect and receive all Rents without the necessity of further action on the
part of Borrower. (ii) Promptly upon request by Lender, Borrower agrees to
execute and deliver such further assignments as Lender may from time to time
require. Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only. (iii) For purposes of giving effect to this
absolute assignment of Rents, and for no other purpose, Rents will not be deemed
to be a part of the Mortgaged Property. However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents will be included as a part of the
Mortgaged Property and it is the intention of Borrower that in this circumstance
this Instrument create and perfect a Lien on Rents in favor of Lender, which
Lien will be effective as of the date of this Instrument. (b) (i) Until the
occurrence of an Event of Default, Lender hereby grants to Borrower a revocable
license to collect and receive all Rents, to hold all Rents in trust for the
benefit of Lender and to apply all Rents to pay the installments of interest and
principal then due and payable under the Note and the other amounts then due and
payable under the other Loan Documents, including Imposition Reserve Deposits,
and to pay the current costs and expenses of managing, operating and maintaining
the Mortgaged Property, including utilities, Taxes and insurance premiums (to
the extent not included in Imposition Reserve Deposits), tenant improvements and
other capital expenditures. (ii) So long as no Event of Default has occurred and
is continuing, the Rents remaining after application pursuant to the preceding
sentence may be retained by Borrower free and clear of, and released from,
Lender's rights with respect to Rents under this Instrument. (iii) After the
occurrence of an Event of Default, and during the continuance of such Event of
Default, Borrower authorizes Lender to collect, sue for and compromise Rents and
directs each tenant of the Mortgaged Property to pay all Rents to, or as
directed by, Lender. From and after the occurrence of an Event of Default, and
during the continuance of such Event of Alabama Multifamily Mortgage, Assignment
of Rents and Security Agreement Page8



--------------------------------------------------------------------------------



 
[a102securityinstrument20010.jpg]
Default, and without the necessity of Lender entering upon and taking and
maintaining control of the Mortgaged Property directly, or by a receiver,
Borrower's license to collect Rents will automatically terminate and Lender will
without Notice be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. Borrower will pay to Lender upon demand all
Rents to which Lender is entitled. (iv) At any time on or after the date of
Lender's demand for Rents, Lender may give, and Borrower hereby irrevocably
authorizes Lender to give, notice to all tenants of the Mortgaged Property
instructing them to pay all Rents to Lender. No tenant will be obligated to
inquire further as to the occurrence or continuance of an Event of Default. No
tenant will be obligated to pay to Borrower any amounts which are actually paid
to Lender in response to such a notice. Any such notice by Lender will be
delivered to each tenant personally, by mail or by delivering such demand to
each rental unit. Borrower will not interfere with and will cooperate with
Lender's collection of such Rents. (c) If an Event of Default has occurred and
is continuing, then Lender will have each of the following rights and may take
any of the following actions: (i) Lender may, regardless of the adequacy of
Lender's security or the solvency of Borrower and even in the absence of waste,
enter upon and take and maintain full control of the Mortgaged Property in order
to perform all acts that Lender in its discretion determines to be necessary or
desirable for the operation and maintenance of the Mortgaged Property, including
the execution, cancellation or modification of Leases, the collection of all
Rents, the making of Repairs to the Mortgaged Property and the execution or
termination of contracts providing for the management, operation or maintenance
of the Mortgaged Property, for the purposes of enforcing the assignment of Rents
pursuant to Section 3(a), protecting the Mortgaged Property or the security of
this Instrument, or for such other purposes as Lender in its discretion may deem
necessary or desirable. (ii) Alternatively, if an Event of Default has occurred
and is continuing, regardless of the adequacy of Lender's security, without
regard to Borrower's solvency and without the necessity of giving prior notice
(oral or written) to Borrower, Lender may apply to any court having jurisdiction
for the appointment of a receiver for the Mortgaged Property to take any or all
of the actions set forth in the preceding sentence. If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law. Alabama
Multifamily Mortgage, Assignment of Rents and Security Agreement Page 9



--------------------------------------------------------------------------------



 
[a102securityinstrument20011.jpg]
(iii) If Borrower is a housing cooperative corporation or association, Borrower
hereby agrees that if a receiver is appointed, the order appointing the receiver
may contain a provision requiring the receiver to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Reserve Deposits, it being acknowledged and agreed that the Indebtedness is an
obligation of Borrower and must be paid out of maintenance charges payable by
Borrower's tenant shareholders under their proprietary leases or occupancy
agreements. (iv) Lender or the receiver, as the case may be, will be entitled to
receive a reasonable fee for managing the Mortgaged Property. (v) Immediately
upon appointment of a receiver or immediately upon Lender's entering upon and
taking possession and control of the Mortgaged Property, Borrower will surrender
possession of the Mortgaged Property to Lender or the receiver, as the case may
be, and will deliver to Lender or the receiver, as the case may be, all
documents, records (including records on electronic or magnetic media),
accounts, surveys, plans, and specifications relating to the Mortgaged Property
and all security deposits and prepaid Rents. (vi) If Lender takes possession and
control of the Mortgaged Property, then Lender may exclude Borrower and its
representatives from the Mortgaged Property. Borrower acknowledges and agrees
that the exercise by Lender of any of the rights conferred under this Section 3
will not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and Improvements. (d) If Lender enters the Mortgaged Property, Lender will
be liable to account only to Borrower and only for those Rents actually
received. Except to the extent of Lender's gross negligence or willful
misconduct, Lender will not be liable to Borrower, anyone claiming under or
through Borrower or anyone having an interest in the Mortgaged Property, by
reason of any act or omission of Lender under Section 3(c), and Borrower hereby
releases and discharges Lender from any such liability to the fullest extent
permitted by law. (e) If the Rents are not sufficient to meet the costs of
taking control of and managing the Mortgaged Property and collecting the Rents,
any funds expended by Lender for such purposes will become an additional part of
the Indebtedness as provided in Section 7. Alabama Multifamily Mortgage,
Assignment of Rents and Security Agreement Page 10



--------------------------------------------------------------------------------



 
[a102securityinstrument20012.jpg]
(f) Any entering upon and taking of control of the Mortgaged Property by Lender
or the receiver, as the case may be, and any application of Rents as provided in
this Instrument will not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument. 4. Assignment of Leases; Leases Affecting the Mortgaged Property.
(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower's right, title
and interest in, to and under the Leases, including Borrower's right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease. (i) It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower's right, title
and interest in, to and under the Leases. Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.
(ii) For purposes of giving effect to this absolute assignment of the Leases,
and for no other purpose, the Leases will not be deemed to be a part of the
Mortgaged Property. (iii) However, if this present, absolute and unconditional
assignment of the Leases is not enforceable by its terms under the laws of the
Property Jurisdiction, then the Leases will be included as a part of the
Mortgaged Property and it is the intention of Borrower that in this circumstance
this Instrument create and perfect a Lien on the Leases in favor of Lender,
which Lien will be effective as of the date of this Instrument. (b) Until Lender
gives Notice to Borrower of Lender's exercise of its rights under this Section
4, Borrower will have all rights, power and authority granted to Borrower under
any Lease (except as otherwise limited by this Section or any other provision of
this Instrument), including the right, power and authority to modify the terms
of any Lease or extend or terminate any Lease. Upon the occurrence of an Event
of Default, and during the continuance of such Event of Default, the permission
given to Borrower pursuant to the preceding sentence to exercise all rights,
power and authority under Leases will automatically terminate. Borrower will
comply with and observe Borrower's obligations under all Leases, including
Borrower's obligations pertaining to the maintenance and disposition of tenant
security deposits. (c) (i) Borrower acknowledges and agrees that the exercise by
Lender, either directly or by a receiver, of any of the rights conferred under
this Section 4 will not be construed to make Lender a mortgagee-in-possession
Alabama Multifamily Mortgage, Assignment of Rents and Security Agreement Page 11



--------------------------------------------------------------------------------



 
[a102securityinstrument20013.jpg]
of the Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements. (ii) The acceptance by Lender of
the assignment of the Leases pursuant to Section 4(a) will not at any time or in
any event obligate Lender to take any action under this Instrument or to expend
any money or to incur any expenses. (iii) Except to the extent of Lender's gross
negligence or willful misconduct, Lender will not be liable in any way for any
injury or damage to person or property sustained by any Person or Persons in or
about the Mortgaged Property. (iv) Prior to Lender's actual entry into and
taking possession of the Mortgaged Property, Lender will not be obligated for
any of the following: (A) Lender will not be obligated to perform any of the
terms, covenants and conditions contained in any Lease (or otherwise have any
obligation with respect to any Lease). (B) Lender will not be obligated to
appear in or defend any action or proceeding relating to the Lease or the
Mortgaged Property. (C) Lender will not be responsible for the operation,
control, care, management or repair of the Mortgaged Property or any portion of
the Mortgaged Property. The execution of this Instrument by Borrower will
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and will be
that of Borrower, prior to such actual entry and taking of possession. (d) Upon
delivery of Notice by Lender to Borrower of Lender's exercise of Lender's rights
under this Section 4 at any time after the occurrence of an Event of Default,
and during the continuance of such Event of Default, and without the necessity
of Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, by a receiver, or by any other manner or proceeding permitted
by the laws of the Property Jurisdiction, Lender immediately will have all
rights, powers and authority granted to Borrower under any Lease, including the
right, power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease. (e) Borrower will, promptly upon Lender's request,
deliver to Lender an executed copy of each residential Lease then in effect. (f)
If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this Instrument, so long as Borrower
Alabama Multifamily Mortgage, Assignment of Rents and Security Agreement Page 12



--------------------------------------------------------------------------------



 
[a102securityinstrument20014.jpg]
remains a cooperative housing corporation or association and is not in breach of
any covenant of this Instrument, Lender consents to the following: (i) Borrower
may execute leases of apartments for a term in excess of 2 years to a tenant
shareholder of Borrower, so long as such leases, including proprietary leases,
are and will remain subordinate to the Lien of this Instrument. (ii) Borrower
may surrender or terminate such leases of apartments where the surrendered or
terminated lease is immediately replaced or where Borrower makes its best
efforts to secure such immediate replacement by a newly-executed lease of the
same apartment to a tenant shareholder of Borrower. However, no consent is given
by Lender to any execution, surrender, termination or assignment of a lease
under terms that would waive or reduce the obligation of the resulting tenant
shareholder under such lease to pay cooperative assessments in full when due or
the obligation of the former tenant shareholder to pay any unpaid portion of
such assessments. 5. Prepayment Premium. Borrower will be required to pay a
prepayment premium in connection with certain prepayments of the Indebtedness,
including a payment made after Lender's exercise of any right of acceleration of
the Indebtedness, as provided in the Note. 6. Application of Payments. If at any
time Lender receives, from Borrower or otherwise, any amount applicable to the
Indebtedness which is less than all amounts due and payable at such time, then
Lender may apply that payment to amounts then due and payable in any manner and
in any order determined by Lender, in Lender's discretion. Neither Lender's
acceptance of an amount that is less than all amounts then due and payable nor
Lender's application of such payment in the manner authorized will constitute or
be deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction. Notwithstanding the application of any such amount to the
Indebtedness, Borrower's obligations under this Instrument, the Note and all
other Loan Documents will remain unchanged. 7. Protection of Lender's Security;
Instrument Secures Future Advances. (a) If Borrower fails to perform any of its
obligations under this Instrument or any other Loan Document, or if any action
or proceeding is commenced which purports to affect the Mortgaged Property,
Lender's security or Lender's rights under this Instrument, including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Hazardous Materials Laws, fraudulent conveyance or reorganizations or
proceedings involving a bankrupt or decedent, then Lender at Lender's option may
make such appearances, file such documents, disburse such sums and take such
actions as Lender reasonably deems necessary Alabama Multifamily Mortgage,
Assignment of Rents and Security Agreement Page 13



--------------------------------------------------------------------------------



 
[a102securityinstrument20015.jpg]
to perform such obligations of Borrower and to protect Lender's interest,
including all of the following: (i) Lender may pay Attorneys' Fees and Costs.
(ii) Lender may pay fees and out-of-pocket expenses of accountants, inspectors
and consultants. (iii) Lender may enter upon the Mortgaged Property to make
Repairs or secure the Mortgaged Property. (iv) Lender may procure the Insurance
required by the Loan Agreement. (v) Lender may pay any amounts which Borrower
has failed to pay under the Loan Agreement. (vi) Lender may perform any of
Borrower's obligations under the Loan Agreement. (vii) Lender may make advances
to pay, satisfy or discharge any obligation of Borrower for the payment of money
that is secured by a Prior Lien. (b) Any amounts disbursed by Lender under this
Section 7, or under any other provision of this Instrument that treats such
disbursement as being made under this Section 7, will be secured by this
Instrument, will be added to, and become part of, the principal component of the
Indebtedness, will be immediately due and payable and will bear interest from
the date of disbursement until paid at the Default Rate. (c) Nothing in this
Section 7 will require Lender to incur any expense or take any action. 8. Events
of Default. An Event of Default under the Loan Agreement will constitute an
Event of Default under this Instrument. 9. Remedies Cumulative. Each right and
remedy provided in this Instrument is distinct from all other rights or remedies
under this Instrument, the Loan Agreement or any other Loan Document or afforded
by applicable law or equity, and each will be cumulative and may be exercised
concurrently, independently or successively, in any order. Lender's exercise of
any particular right or remedy will not in any way prevent Lender from
exercising any other right or remedy available to Lender. Lender may exercise
any such remedies from time to time and as often as Lender chooses. 10. Waiver
of Statute of Limitations, Offsets, and Counterclaims. Borrower waives the right
to assert any statute of limitations as a bar to the enforcement of the Lien of
this Instrument or to any action brought to enforce any Loan Document. Borrower
hereby Alabama Multifamily Mortgage, Assignment of Rents and Security Agreement
Page 14



--------------------------------------------------------------------------------



 
[a102securityinstrument20016.jpg]
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Lender or otherwise to offset
any obligations to make the payments required by the Loan Documents. No failure
by Lender to perform any of its obligations under this Instrument will be a
valid defense to, or result in any offset against, any payments that Borrower is
obligated to make under any of the Loan Documents. 11. Waiver of Marshalling.
(a) Notwithstanding the existence of any other security interests in the
Mortgaged Property held by Lender or by any other party, Lender will have the
right to determine the order in which any or all of the Mortgaged Property will
be subjected to the remedies provided in this Instrument, the Note, the Loan
Agreement or any other Loan Document or applicable law. Lender will have the
right to determine the order in which any or all portions of the Indebtedness
are satisfied from the proceeds realized upon the exercise of such remedies. (b)
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument. 12. Further Assurances; Lender's
Expenses. (a) Borrower will deliver, at its sole cost and expense, all further
acts, deeds, conveyances, assignments, estoppel certificates, financing
statements or amendments, transfers and assurances as Lender may require from
time to time in order to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Instrument
and the Loan Documents or in connection with Lender's consent rights under
Article VII of the Loan Agreement. (b) Borrower acknowledges and agrees that, in
connection with each request by Borrower under this Instrument or any Loan
Document, Borrower will pay all reasonable Attorneys' Fees and Costs and
expenses incurred by Lender, including any fees payable in accordance with any
request for further assurances or an estoppel certificate pursuant to the Loan
Agreement, regardless of whether the matter is approved, denied or withdrawn.
Any amounts payable by Borrower under this Instrument or under any other Loan
Document will be deemed a part of the Indebtedness, will be secured by this
Instrument and will bear interest at the Default Rate if not fully paid within
10 days of written demand for payment. 13. Governing Law; Consent to
Jurisdiction and Venue. This Instrument, and any Loan Alabama Multifamily
Mortgage, Assignment of Rents and Security Agreement Page 15



--------------------------------------------------------------------------------



 
[a102securityinstrument20017.jpg]
Document which does not itself expressly identify the law that is to apply to
it, will be governed by the laws of the Property Jurisdiction. Borrower agrees
that any controversy arising under or in relation to the Note, this Instrument
or any other Loan Document may be litigated in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that may arise under
or in relation to the Note, any security for the Indebtedness or any other Loan
Document. Borrower irrevocably consents to service, jurisdiction and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise. However,
nothing in this Section 13 is intended to limit Lender's right to bring any
suit, action or proceeding relating to matters under this Instrument in any
court of any other jurisdiction. 14. Notice. All Notices, demands and other
communications under or concerning this Instrument will be governed by the terms
set forth in the Loan Agreement. 15. Successors and Assigns Bound. This
Instrument will bind the respective successors and assigns of Borrower and
Lender, and the rights granted by this Instrument will inure to Lender's
successors and assigns. 16. Joint and Several Liability. If more than one Person
signs this Instrument as Borrower, the obligations of such Persons will be joint
and several. 17. Relationship of Parties; No Third Party Beneficiary. (a) The
relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Instrument will create any
other relationship between Lender and Borrower. Nothing contained in this
Instrument will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower. (b) No creditor of any party to this
Instrument and no other Person will be a third party beneficiary of this
Instrument or any other Loan Document. Without limiting the generality of the
preceding sentence, (i) any arrangement ("Servicing Arrangement") between Lender
and any Loan Servicer for loss sharing or interim advancement of funds will
constitute a contractual obligation of such Loan Servicer that is independent of
the obligation of Borrower for the payment of the Indebtedness, (ii) Borrower
will not be a third party beneficiary of any Servicing Arrangement, and (iii) no
payment by the Loan Servicer under any Servicing Arrangement will reduce the
amount of the Indebtedness. 18. Severability; Amendments. (a) The invalidity or
unenforceability of any provision of this Instrument will not affect the
validity or enforceability of any other provision, and all other provisions will
remain in full force and effect. This Instrument contains the entire agreement
Alabama Multifamily Mortgage, Assignment of Rents and Security Agreement Page 16



--------------------------------------------------------------------------------



 
[a102securityinstrument20018.jpg]
among the parties as to the rights granted and the obligations assumed in this
Instrument. (b) This Instrument may not be amended or modified except by a
writing signed by the party against whom enforcement is sought; provided,
however, that in the event of a Transfer prohibited by or requiring Lender's
approval under Article VII of the Loan Agreement, some or all of the
modifications to the Loan Documents (if any) may be modified or rendered void by
Lender at Lender's option by Notice to Borrower and the transferee(s). 19.
Construction. (a) The captions and headings of the Sections of this Instrument
are for convenience only and will be disregarded in construing this Instrument.
Any reference in this Instrument to a "Section" will, unless otherwise
explicitly provided, be construed as referring to a Section of this Instrument.
(b) Any reference in this Instrument to a statute or regulation will be
construed as referring to that statute or regulation as amended from time to
time. (c) Use of the singular in this Instrument includes the plural and use of
the plural includes the singular. (d) As used in this Instrument, the term
"including" means "including, but not limited to" and the term "includes" means
"includes without limitation." (e) The use of one gender includes the other
gender, as the context may require. (f) Unless the context requires otherwise
any definition of or reference to any agreement, instrument or other document in
this Instrument will be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in this Instrument). (g) Any reference in this Instrument to any
person will be construed to include such person's successors and assigns. 20.
Subrogation. If, and to the extent that, the proceeds of the loan evidenced by
the Note, or subsequent advances under Section 7, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances will be deemed to have
been advanced by Lender at Borrower's request, and Lender will automatically,
and without further action on its part, be subrogated to the rights, including
Lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released. END OF UNIFORM COVENANTS;
STATE-SPECIFIC PROVISIONS FOLLOW Alabama Multifamily Mortgage, Assignment of
Rents and Security Agreement Page 17



--------------------------------------------------------------------------------



 
[a102securityinstrument20019.jpg]
21-30. Reserved. 31. Acceleration; Remedies. (a) At any time during the
existence of an Event of Default, Lender, at Lender's option, may declare the
Indebtedness to be immediately due and payable without further demand, and may
invoke the power of sale and any one or more other remedies permitted by
applicable law or provided in this Instrument, the Loan Agreement or in any
other Loan Document. Borrower acknowledges that the power of sale granted in
this Instrument may be exercised by Lender without prior judicial hearing.
Lender will be entitled to collect all costs and expenses incurred in pursuing
such remedies, including Attorneys' Fees and Costs and costs of documentary
evidence, abstracts and title reports. (b) If Lender invokes the power of sale,
Lender will mail a copy of a notice of sale to Borrower in the manner provided
in Section 11.03 of the Loan Agreement. Lender will give notice by publication
once a week for three consecutive weeks of the time, place and terms of such
sale, together with a description of the Mortgaged Property to be sold, in a
newspaper published in the county or counties in which the Land to be sold is
located, and thereupon will sell the Mortgaged Property (or such part or parts
thereof as the Lender may from time to time elect to sell) to the highest bidder
at public auction at the front door of the County Courthouse of the county in
which the Land to be sold, or a substantial and material part thereof is
located. The sale will be held between the hours of 11 :00 a.m. and 4:00 p.m. on
the day designated for the exercise of the power of sale hereunder. Lender may
sell the Mortgaged Property in one or more parcels and in such order as Lender
may determine. Lender may postpone sale of all or any parcel of the Mortgaged
Property by public announcement at the time and place of any previously
scheduled sale and by re-publication of notice announcing the new sale date.
Lender or Lender's designee may purchase the Mortgaged Property at any sale. (c)
Lender will deliver to the purchaser Lender's deed conveying the Mortgaged
Property so sold without any covenant or warranty, express or implied. The
recitals in Lender's deed will be prima facie evidence of the truth of the
statements made in those recitals. Borrower covenants and agrees that the
proceeds of any sale will be applied in the following order or as otherwise
prescribed by law: (i) to all costs and expenses of the sale, including
Attorneys' Fees and Costs; (ii) to the Indebtedness in such order as Lender, in
Lender's discretion, directs; and (iii) the excess, if any, to the person or
persons legally entitled to it, after deducting therefrom the costs of
ascertaining their identity. Alabama Multifamily Mortgage, Assignment of Rents
and Security Agreement Page 18



--------------------------------------------------------------------------------



 
[a102securityinstrument20020.jpg]
32. Defeasance. Upon payment of the Indebtedness, this Instrument will become
null and void upon the filing by the Lender of a written instrument of
termination. Borrower will pay Lender's reasonable costs incurred in releasing
this Instrument. 33. Waiver of Exemptions. Borrower waives all rights of
exemptions as to personal property. If Borrower is an individual, Borrower
represents and warrants to Lender that the Mortgaged Property is not the
homestead of Borrower or Borrower's spouse. 34. WAIVER OF TRIAL BY JURY. (a)
BORROWER AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN
THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY. (b)
BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL. 35. Attached Riders.
The following Riders are attached to this Instrument: Rider to Multifamily
Security Instrument - Trade Names 36. Attached Exhibits. The following Exhibits,
if marked with an "X" in the space provided, are attached to this Instrument:
IXI Exhibit A Description of the Land (required) !XI Exhibit B Modifications to
Instrument ,_1 Exhibit C Ground Lease Description (if applicable) REMAINDER OF
PAGE INTENTIONALLY LEFT BLANK Alabama Multifamily Mortgage, Assignment of Rents
and Security Agreement Page 19



--------------------------------------------------------------------------------



 
[a102securityinstrument20021.jpg]
IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument under seal
or has caused this Instrument to be signed and delivered under seal by its duly
authorized representative. Borrower intends that this Instrument will be deemed
to be signed and delivered as a sealed instrument. BORROWER: SIR TAPESTRY PARK,
LLC a Delaware limited liability company By: Steadfast Income Advisor, LLC a
Delaware limited liability company Manager By: ACKNOWLEDGMENT A notary public or
other officer completing this certificate verifies only the identity of the
individual who signed the document to which this certificate is attached, and
not the truthfulness, accuracy, or validity of that document. STA TE OF
CALIFORNIA ) ) ss COUNTY OF Orange ) On September _12_, 2019, before me Laurie
Sanders Notary Public, personally appeared Kevin J. Keating, who proved to me on
the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument. I
certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct. WITNESS my hand and official seal.
f Oe ~ ft e ~:IE~A:E:s e e f - fi • Notiry Public - California i ; ; Orange
County ~ 'c • ~ Commission II 2257364 - My Comm. Expires Oct 4, 2022 Alabama
Page S-1 Multifamily Mortgage, Assignment of Rents and Security Agreement



--------------------------------------------------------------------------------



 
[a102securityinstrument20022.jpg]
RIDER TO MULTIFAMILY SECURITY INSTRUMENT TRADE NAMES (Revised 3-1-2014) The
following changes are made to the Instrument which precedes this Rider: A.
Subsection (o) of the definition of Mortgaged Property in Section 1 is restated
as follows: (o) All names under or by which any of the above Mortgaged Property
may be operated or known, and all trademarks, trade names, and goodwill relating
to any of the Mortgaged Property; provided however, that the name§. "SIR",
"STAR" or "Steadfast" and/or associated trademark rights are not assigned to
Lender, subject to Section 6.30 of the Loan Agreement. Rider to Multifamily
Security Instrument Page 1 Trade Names



--------------------------------------------------------------------------------



 
[a102securityinstrument20023.jpg]
EXHIBIT A DESCRIPTION OF THE LAND THE U\NO REFERRED TO HEREIN BELOW IS SITUATED
liNI THE COUNTY OF JEFFERSON, STATE OF ALABAMA. AND IS OESCR!SEO AS FOUOWS: ALL.
THAT TRACT OR PARCEL OF LAND LYING OR BEflNG IN THE NORTHWEST 1/4 OF THE
NORTHWSST 114 OF SECTION 34, TOWNSHIP 17 sourn, RANGE 2 WEST AND THE NORTHEAST
114 OF THE NORTHEAST '114 OF S!:CTION 33, TOWNSHtP 17 SOUTH, RANG!: 2 W1$ST: IN
THE CITY LtMJTS OP BIRMINGHAM .AND MOUNTAIN BROOK, ALABAMA, AND BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS; TO FfND THE POINT OF BEG.INNING, COMMENCE AT
A 518" REB.M FOUND AT THE INTERSECTION OF THE SOUTHWESTERLY RIGHT OF WAY OF
BEECM CIRCLE (HAVING A 50' RIGHT OF WAY WfOTH) WITH THE SOUTHEASTERLY RJGHT OF
WAY OF MONTCLAIR ROAD (HAVING AN 80' RIGHT OF WAY W1DTI:Q; THENCE FWNNINO ALONG
SAID RIGHT OF WAY OP MONTCLAIR ROAl> S 52~46'28" W .A DISTANCE OF 510.00' ro A
5i8" RESAR: FOUND, B.EfNG THE .POINT OF BlfGfNNlNG., FROM me POINT OF SEGINNiNG
AS THUS t.:STABUSHEC ANO LEAVING SAJO R(GHT OF WAY TH:ENCI: S 37"13'32" EA
DISTANCE O.F 405 ..00' TO A POINT; THENCE N 52°46'28" EA DISTANCE OF 210.()4' TO
A POINT; THENCE S 88°58'14" EA DISTANCE OF 57.49• TO A POINT; THENCE S
()1"(}8'18" EA DJSTAWCE OF 200.52' 10 A 1" CRIMP TOP FOUND; THENCE S 66°53~1" WA
DISTANCE OF 301 ,67' TO A POINT; THENCE S 40".22'26" WA DISTANCE OF 44"1.12' TO
A 518" REBAR FOUND; THENCE N 19"24'35'' WA DISTANCE OF 191.18' TO A 112" RESAR
FOUND WJTH CAP; THENCE S 68"44'08" WA DISTANCE OF 597.54' TO A POINT; THENCE N
00"'21 '45" EA DISTANCE OF m.44' TO A 518" RfBAR FOIJNO; THENCE S 87°28'2.7" WA
DISTANCE: O.F 293.91' TO .A .POfNT .LOCATED ON THE SOOTHEA.SrERLY RIGHT OFWA Y
OF SAID MONTCLAIR ROAD; THENCE RUNNING ALONG SAID .RIGHT OF WAY N S2~4i'2$" EA
DISTANCE OF 1423,64' TO A 1/Z" REBA.Fl FOUND,. WHICH IS .THE POINT OF
,BEGJNNING. . ALL THAT TRACT OR PARCEL OF LAND LYING OR BEJNG IN THE NORTHWEST'
114 OF THE NORTHWEST 1/4 OF SECTION :U, TOWNSHIP 11 SOUTH, RANGE 2 WEST.AND THE
NORTHEAST 1/4 OF THE NORTHEAST 114 OF SECTION 33, TOWNSHfP 17 SOUTH, RANGE 2
WEST; AND BEING LOT 2, ACCORDING TO THE SURVEY OF TAPESTRY .PARK AS RECORDED IN
MAP BOOK 235, PAGE 28, IN THE PROBATE OFFICE OF JEFFERSON COUN.rY, ALABAMA,
BtRMWGHAM DMSJON, IN THE CITY LtMtTS OF SJRMINGHA.M, ALABAMA, AND BEING MORE
PARTICUl.ARt Y DESCRIBED A.S FOLLOWS: BEGINNING ATA 518" REBAR FOUND Ar THE
INTERSECTION OF THE SOUTHEASTERLY RIGHT OF WAY OF MONTCLAIR ROAD (HAVING AN 80'
RJGHT OF WAY WIDTH) WITH THE SOUTHWESTERL 'f RIGHT OF WAY OF BEECH CIRCLE (HA
VfNG A 5!1' RIGHT OF WAY WIDTH); THENCE RUNNING ALONG SJUO RIGHT OF WAY OF BEECH
CIRCLE S 3'1"12'23" EA DISTAM:E OF 476. 66' TO A POINT;: THENCE CONTINUING ALONG
SAID RIGHT OF WAYwml A CURVE TURNING TO THE RIGHT WITH AN ARC LENGTH OF 90.47',
W1TH A RADIUS OF 143.. i'$j wrm A CHORD SEARWG OF S 19"07"45 .. E, WITH A CHORD
U!NGTH OF . &'t• .96' TO A POINT; THENCE CONTINUING ALONG SAJD RJGHT OF WAYS
Of"fl'JZ" EA DISTANCE OF 45.86' ro A Ml'' REBAR FOUND; irff:.NCE t.EA\hNG $AID
RIGHT OF WAY ftl 88"58'14" WA DISTANCE OF 2$4, tr TO A POINT; THENCE N
B!J".6?J"1•r WA DISTANCE OF 57.49' TO A POINT; rHENCE S 52·4$'2$" WA DISTANCE OP
210.04' TO A POINT; THENCE N 37'13'32" WA l>fSTANCE OP 405J10' TO A 112" RE$AR
FOUND vwm A CAP, LOCATED ON THE SAID SOVTHEASTERL y RIG.HT OF WA y OF MONTCLAIR
ROAD: THENCE RUNNING ALONG SAJO RfGHT OF WAY N 51°4l;llS" EA DISTANCE OF 51MO'
TO A 518" REBAR FOUND AT THE INTERSECTION OF .SAID MONTCLAIR ROAD RIGHT OF WAY
AND SOUTH~.STER.L Y RIGHT OF WAY OF BEECH ClRClF!, WHICH IS THE POINT OF
BEGINNING, Alabama Multifamily Mortgage, Assignment of Rents and Security
Agreement PageA-1



--------------------------------------------------------------------------------



 
[a102securityinstrument20024.jpg]
EXHIBITB MODIFICATIONS TO INSTRUMENT The following modifications are made to the
text of the Instrument that precedes this Exhibit: NONE Alabama Multifamily
Mortgage, Assignment of Rents and Security Agreement Page B-1



--------------------------------------------------------------------------------



 